Citation Nr: 1508790	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the current appellate claim.

When this case was most recently before the Board in April 2014, the claim was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2015 Order, and pursuant to a Joint Motion for Remand (JMR), vacated the 2014 Board denial and remanded the case to the Board for further appellate action.

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral plantar fasciitis, has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that service connection is warranted for a lumbar spine disorder as related to service or, alternatively, as secondary to his service-connected bilateral plantar fasciitis.

The parties to the JMR (and the Court) agree that remand is warranted in order to obtain an addendum medical opinion that addresses whether it is at least as likely as not (50 percent or greater likelihood) that the current lumbar spine disorder began in or is related to service.  Specifically, the examiner must consider the June 2002 service treatment record showing an assessment of low back pain/muscle strain and a stamp noting the condition as being due to a "training injury."  The addendum medical opinion must address whether it is at least as likely as not (50 percent or greater likelihood) that the current lumbar spine disorder has been aggravated by the service-connected bilateral plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that have not yet been associated with the claims folder or Virtual VA.

2.  Then arrange for the Veteran's physical and electronic claims file, include a copy of this remand, to be reviewed by the VA examiner who prepared the September 2010 VA report and submitted an addendum in March 2012 (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claim files, the examiner should render opinions as to: 

(a) Whether it is at least as likely as not (50 percent or greater likelihood) that the current lumbar spine disorder began in or is related to service, to include as a result of the "training injury" therein.  Specifically, the examiner must consider the June 2002 service treatment record showing an assessment of low back pain/muscle strain and a stamp noting the condition as being due to a "training injury."  In this regard, the examiner's attention is directed to the January 2015 joint motion for remand on VBMS which indicates that the examiner noted service treatment records showing evidence of low back pain in June 2002 but found the condition to be "acute and transient which improved with conservative treatment given."  JMR, p. 5.  The joint motion for remand also notes that the examiner found the low back condition was most likely caused by trauma but determined the current condition was not related to service without acknowledging or opining on the service treatment record stamp noting the condition to be due to a "Training Injury."  Id.  

(b) Whether it is at least as likely as not (50 percent or greater likelihood) that the current lumbar spine disorder has been aggravated by the service-connected bilateral plantar fasciitis.  See the Veteran's January 2015 statement on VBMS in which he indicates that an x-ray taken at San Juan showed significant wear because of the way he walked to have his bilateral plantar fasciitis hurt less.  

The term "aggravation" means a permanent worsening beyond the natural progression of the disability.  

The examiner must provide a complete rationale for each opinion.  

3.  After ensuring compliance with the instructions above, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

